Citation Nr: 1040247	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  06-10 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The appellant served in the United States Air Force (USAF) 
Reserves from January 1981 to January 2001.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the appellant's claims of entitlement 
to service connection for PTSD and a left foot condition.  In 
April 2005, the appellant submitted a Notice of Disagreement with 
the denial of his claim for PTSD.  In March 2006, the appellant 
timely perfected his appeal.

In September 2010, the appellant and his wife provided testimony 
before the undersigned Veterans Law Judge in a Board Central 
Office hearing.  A transcript of that proceeding has been 
associated with the appellant's VA claims file.  At the time of 
his Board hearing, the appellant submitted additional evidence, 
for which he specifically waived agency of original jurisdiction 
consideration.  See 38 C.F.R. § 20.1304 (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

After a thorough review of the appellant's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of his claim of entitlement 
to service connection for PTSD.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) a causal connection between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden 
v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Previously, service connection for PTSD required medical evidence 
establishing a diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor occurred, and a 
link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f) (2010).  

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA purposes, 
all mental disorder diagnoses must conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. 
§ 3.304(f) (2010).

Recently, VA amended its rules for adjudicating disability 
compensation claims for PTSD (contained at 38 CFR § 3.304(f)) to 
relax the evidentiary standard for establishing the required in-
service stressor in certain cases.  This revision adds to the 
types of claims the VA will accept through credible lay testimony 
alone, as being sufficient to establish occurrence of an in-
service stressor without undertaking other development to verify 
the Veteran's account.  


The primary result of the amendment of 38 CFR § 3.304(f) is the 
elimination of the requirement for corroborating evidence of the 
claimed in-service stressor if it is related to the Veteran's 
"fear of hostile military or terrorist activity."  The new 
regulatory provision requires that:  (1) A VA psychiatrist or 
psychologist, or contract equivalent, must confirm that the 
claimed stressor is adequate to support a diagnosis of PTSD; (2) 
the claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service; and (3) the Veteran's 
symptoms are related to the claimed stressor.

The new § 3.304(f)(3) defines "fear of hostile military or 
terrorist activity" to mean that a Veteran experienced, 
witnessed, or was confronted with an event or circumstances that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of the Veteran or others and the 
Veteran's response to the event or circumstances involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.  The event or circumstances include (but 
are not limited to) the following:  actual or potential 
improvised explosive device (IED); vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; small arms 
fire, including suspected sniper fire; or attack upon friendly 
aircraft.

In the present case, additional evidentiary development is 
necessary to determine whether the appellant participated in the 
stressful activities he has alleged.  Specifically, the appellant 
contends that during the summer of 1988 or 1989, he participated 
in top secret missions in Honduras and Columbia in the war on 
drugs.  During these missions, the appellant experienced feelings 
of terror, helplessness and fear of imminent death.

In order to verify these allegations, the AMC should contact the 
appropriate agency, to include, if feasible, the United States 
Central Command (CENTCOM), the United States Drug Enforcement 
Administration (DEA), the USAF Directorate of Personnel Services, 
the Defense Finance and Accounting Service (DFAS), and the 
Defense Intelligence Agency (DIA).


Accordingly, the case is REMANDED for the following action:

1.   The AMC is requested to contact 
CENTCOM, located at MacDill Air Force Base 
in Tampa, Florida.  This correspondence 
should request the following:

(a)  If possible, provide 
confirmation of the appellant's 
presence in the Central and South 
American theater of operations in 
1988 and 1989, specifically Honduras 
and Columbia.

(b)  If possible, provide 
confirmation of whether the appellant 
was wounded in any activities in 1988 
or 1989, specifically his right leg.

2.  The AMC is requested to contact the 
DEA to determine if the appellant 
participated in any DEA joint operations 
in 1988 or 1989 in Columbia and Honduras.  
Any information that can be provided 
without a breach of protocol or national 
security should be provided to VA in order 
to determine the appellant's eligibility 
for benefits.

3.  The AMC is requested to, if feasible, 
contact the USAF Directorate of Personnel 
Services at the USAF Personnel Center (HQ, 
USAF, Deputy Chief of Staff for Manpower 
and Personnel, Randolph AFB, Universal 
City, Texas) to provide a list of medals, 
decorations, and awards the appellant 
received while performing his duties in 
the USAF. 
(a)  The appellant asserted that 
while performing clandestine actions 
in Central and South America, he was 
awarded two Purple Heart Medals, the 
Bronze Star, the Silver Star, the 
Joint Service Achievement Medal, the 
Joint Service Commendation Medal and 
the Distinguished Service Medal.  If 
the exact award and decoration cannot 
be confirmed due to security 
concerns, the USAF is requested to 
confirm that the appellant was 
awarded a medal for service in this 
theater.

(b)  Further, review of the 
appellant's service treatment records 
reveals that his immunization chart 
is not of record.  It is requested 
that this record be obtained, as it 
may also confirm the appellant's 
presence in a foreign/hostile country 
where proper immunization would have 
been required prior to entry.

4.  The AMC is requested to contact the 
DFAS in Indianapolis, IN, (DFAS-IN, 8899 
East 56th Street, Indianapolis, IN, 46249) 
to determine whether the appellant 
received hazardous duty/combat pay for 
1988 and 1989.  Specifically:

(a)  Copies of the appellant's Leave 
and Earning Statements should be 
obtained and included in the claims 
file for review.  If the appellant 
performed inactive duty for training 
and did not receive compensation for 
that training, the organization 
should note that also.  If the 
appellant did not receive 
compensation for his training, but 
did perform said training, the dates 
of that training should be noted.  If 
the appellant was in a combat zone in 
1988 or 1989, the inclusive dates of 
that service along with any 
information concerning that service 
should be obtained and included in 
the claims file.

(b)  Additionally, copies of any and 
all personnel records should be 
requested and included in the claims 
file.  All records and other relevant 
information are to be made part of 
the claims file.  If the records 
cannot be obtained, this should be 
noted in the claims file.

5.  The AMC is requested to contact the 
DIA at Bowling AFB to determine whether 
the appellant was issued a top secret 
clearance with additional clearance 
categorized at Secret Compartmentalized 
Information (SCI) clearance in 1988 and 
1989.

6.  Any responses received to the 
inquiries specified above should be 
associated with the appellant's VA claims 
file.

7.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a Supplemental 
Statement of the Case should be provided to 
the appellant and his representative.  
After they have had an adequate opportunity 
to respond, this issue should be returned 
to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  See 38 C.F.R. 
§ 20.1100(b) (2010).

